Name: Commission Directive 2004/87/EC of 7 September 2004 amending Council Directive 76/768/EEC, concerning cosmetic products, for the purpose of adapting Annex III thereto to technical progress Text with EEA relevance
 Type: Directive
 Subject Matter: consumption;  chemistry;  technology and technical regulations;  European Union law
 Date Published: 2006-07-05; 2004-09-08

 8.9.2004 EN Official Journal of the European Union L 287/4 COMMISSION DIRECTIVE 2004/87/EC of 7 September 2004 amending Council Directive 76/768/EEC, concerning cosmetic products, for the purpose of adapting Annex III thereto to technical progress (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 76/768/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to cosmetic products (1), and in particular Article 8(2) thereof, After consulting the Scientific Committee on Cosmetic Products and Non-Food Products intended for Consumers, Whereas: (1) In April 2002, the Commission included in part 2 of Annex III to Directive 76/768/EEC 60 hair dyes under the reference numbers 1 to 60. Since more information on the safety of those hair dyes was needed in order for the Scientific Committee for Cosmetic Products and Non-Food Products intended for Consumers (SCCNFP) to finish the risk assessment of those substances, those hair dyes have been provisionally allowed to be employed in cosmetic products until 30 September 2004. (2) In December 2002, the SCCNFP set the basic requirements to carry out a modern risk assessment of hair dyes. Following the process of consultation with the Member States and stakeholders it was agreed in December 2003 that the date of July 2005 was appropriate for the presentation to the SCCNFP of the additional information on hair dyes meeting the new requirements. Therefore, the period for which those hair dyes have been included in part 2 of Annex III to Directive 76/768/EEC has to be extended. (3) Directive 76/768/EEC should therefore be amended accordingly. (4) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Cosmetic Products, HAS ADOPTED THIS DIRECTIVE: Article 1 In part 2 of Annex III to Directive 76/768/EEC, the date 30.9.2004 in column g for reference numbers 1 to 60 is replaced by 31.12.2005. Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 1 October 2004 at the latest. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force on the third day following that of its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Brussels, 7 September 2004. For the Commission Olli REHN Member of the Commission (1) OJ L 262, 27.9.1976, p. 169. Directive as last amended by Commission Directive 2003/83/EC (OJ L 238, 25.9.2003, p. 23).